DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I  in the reply filed on 2/7/2022 is acknowledged.
Claims 32, 33, 37-39, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/7/2022.
Claims 3, 5, 7, 9-13, 15-18, and 20 are under consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-18, 20, 3, 5, 7, 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 87-90 of copending 15/639,765; claim set filed 1/25/2022 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims discloses a species of the instant claims.
Regarding claim 15, copending claim 87 discloses an neural precursor cell differentiated from a pluripotent stem cell comprising an expression vector comprising a suicide gene under the control of a cell-cycle dependent promoter, wherein the suicide gene is HSV-TK.  Thus, copending claim 87 discloses an anticipatory species of the instant claim, rendering claim 15 obvious.
Regarding claims 16 and 17, copending claim 87 discloses a neural precursor cell as discussed above.
Regarding claim 18, copending claim 87 does not disclose that the neural precursor cell is derived from an induced pluripotent stem cell, but rather more broadly discloses a pluripotent cell.  However, at the time of effectively filing the copending claim, induced pluripotent stem cells were a known pluripotent cell equivalent that could be used in the copending claim 87.  As such, copending claim 87 is an obvious variant of instant claim 18.
Regarding claim 20, copending claim 87 does not expressly disclose/teach that the neural precursor cell is further defined as expressing at least one of the markers selected from the group consisting of: musashi, nestin, sox2, vimentin, pax6, and sox1.  However, all of these markers are known to be expressed and are characteristic of neural precursor cells.  As such, by disclosing the cell as a neural precursor cell, an artisan would reasonably expect that the cell expresses neural precursor cell markers as claimed.  As such, copending claim 87 renders instant claim 20 obvious.

Regarding claim 7, copending claim 87 does not discloses the claimed species of cell cycle promoter.  However, at the time of effectively filing Ki-67, PCNA, CCNA2, CCNB2, DLBAP5, and TOP2A promoter sequences were well established in the art and commonly being used as promoters in expression cassettes where cell cycle regulation of a transgene was needed.  Thus, the species of cell-cycle promoters could successfully be used in copending claim 87 at the time of effectively filing, rending instant claim 7 obvious.
Regarding claim 9, copending claim 87 does not disclose that the promoter is a synthetic promoter.  However, synthetic solely describes its origin and does not structurally or functionally distinguish it from any other cell cycle promoter.  As such, copending claim 87 renders instant claim 9 obvious.
Regarding claims 10-12, copending claim 87 disclose not disclose the claimed selectable markers in the expression vector.  However, the use of the claimed selectable markers were long established in the prior art, and thus an obvious variant of copending claim 87.
Regarding claims 12 and 13, copending claim 87 does not disclose that the expression vector is comprised in a viral vector as claimed.  However, at the time of effectively filing copending claim 87 placing expression vectors in viral vectors for greater transduction properties was long established in the prior art, and thus an obvious variant of instant copending claim 87.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18, 20, 7, and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tieng (Tieng et al.  Molecular Therapy – Methods & Clinical Development 6:1-12, 11/30/2016; of record in IDS 3/13/2019).
Regarding claim 15, Tieng discloses a host cell comprising an expression vector comprising a ki67 promoter operably linked to HSV-TK, wherein the cell is an pluripotent stem cell or a neural precursor cell (p. 3, figure 1; abstract).  HSV-TK is described as a fusion protein between HSV-TK and SH ble gene conferring zeocin resistance (p. 8m col 2, paragraph 1 under section ‘Lentiviral vector construction, cell transduction, and selection’).  These disclosures encompass a mutant HSV-TK as claimed.
Regarding claims 16 and 17, Tieng discloses a neural precursor cell as discussed above.
Regarding claim 18, Tieng discloses that the neural precursor cell is derived from an iPSC (as described above and in the abstract).

Regarding claim 7, Tieng discloses the Ki67 promoter as discussed above.
Regarding claim 9, Tieng discloses Ki67 promoter is initially part of a plasmid construct (p. 8, col 2, paragraph under section ‘Lentiviral vector construction, cell transduction, and selection’), thus a recombinant nucleic acid and therefore synthetic.  Further, the term synthetic when referring to a sequence encoding the cell cycle promoter does not structurally or functionally change the promoter in any way that would distinguish it from the non-synthetic form.  As such, the Ki67 promoter disclosed by Tieng encompasses the limitations of the claimed synthetic promoter.
Regarding claims 10 and 11, Tieng discloses that presence of the Sh ble gene which confers zeocin resistance as discussed above.  These disclosures encompass the limitations of a selectable marker (claim 10), more particularly an antibiotic resistance gene (claim 11).  
Regarding claims 12 and 13, Tieng discloses expression vector is lentiviral expression vector (p, 3, Figure 1).  Thus, Tieng expressly discloses a viral vector (claim 12), more specifically a lentiviral vector (claim 13).
In conclusion the prior art of Tieng anticipates the claims because it discloses all the limitations of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1)  Claims 3, 5, and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tieng (Tieng et al.  Molecular Therapy – Methods & Clinical Development 6:1-12, 11/30/2016; of record in IDS 3/13/2019) as applied to claims 15-18, 20, 3, 5, 7, 9-13 above, and further in view of Martuza (US2004/0151697 A1; of record in IDS 3/13/2019) and Black (US2009/0298156 A1 Pub Date:12/3/2009).
Regarding claims 3 and 15, Tieng teaches the claims as discussed above.  Tieng does not teach that the suicide gene is CMV-UL97. However, Martuza teaches the suicide gene CMV-UL-97 useful in killing malignant brain tumors (abstract).  Martuza teaches that a number of drugs currently are available to treat herpes infections in humans, the most effective being nucleoside analogs which block herpes simplex virus DNA replication. Three herpes simplex virus genes are known to be involved in sensitivity to nucleoside analogs: herpes simplex virus DNA polymerase (UL30, pol), herpes simplex virus thymidine kinase (UL23, tk), and CMV UL97 which shares homology with protein kinases and bacterial phosphotransferases ([0062]). To overcome the insensitivity of some of the prior art herpes simplex virus mutants to anti-viral agents, another drug target (for example, suicide-gene) is inserted into the virus. For example, the CMV UL97 gene (gan.sup.s; pGMT7-UL97) is inserted into TK.sup.- 
Thus it would have been obvious to an artisan of ordinary skill at the time of effective filing to simply substitute the HSV-TK gene in the expression vector of Tieng with the equivalent suicide gene CMV-UL97, taught by Martuza for use in the precursor cell product of Tieng to predictably arrive at the CMV-UL97 embodiments of claims 3 and 15.  One would have a reasonable expectation of successfully substituting the CMV-UL97 gene, taught by Martuza, in place of the HSV-TK gene taught by Tieng because recombinant molecular biology techniques for replacing genes in an expression vector were well established in the prior art, as exemplified by all the cited prior art in this rejection.  Further, an artisan of ordinary skill would have been motivated to make such a substitute because HSV-TK insensitivity to GCV have been reported and CMV-UL97 would overcome such issues of insensitivity, as taught by Martuza.  Thus, Tieng in view of Martuza renders claims 3 and 15 obvious.
Regarding claim 5, Tieng does not teach that the HSV-TK is a mutant from selected from the group consisting of: SR11, SR26, SR39, SR4, SR15, SR32 or SR53.  However, Black teaches the present invention provides isolated nucleic acid molecules encoding a Herpesviridae thymidine kinase enzyme comprising one or more mutations, at least one of the mutations encoding an amino acid substitution located toward the N-terminus from a DRH nucleoside binding site which increases a biological activity of the thymidine kinase, as compared to unmutated thymidine kinase. Such mutations include 
	As such it would have been obvious to an artisan of ordinary skill at the time of effectively filing to simply substitute the HSV-TK sequence in Tieng with any one of the variants SR11, SR26, SR39, SR4, SR15, SR32, or SR53, taught by Black in the precursor cell product taught by Tieng to predictably arrive at the limitations of claim 5.  One would have a reasonable expectation of success because recombinant molecular biology techniques for constructing expression vector variant were long established in the prior art.  Further, one of ordinary skill in the art would have been motivated to substitute the HSV-TK sequence of Tieng with one of the variant of Black because Black teaches that their variants have increased biological activity.  Thus, Tieng in view and Black render claim 5 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) 
In the present situation, rationales A, B  and G are applicable. The claimed method was known in the art at the time of filing as indicated by Tieng in view of Martuza and Black. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

(2) Claims 15-18, 20, 7, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (Jung et al. Human Gene Therapy 18:1182-1192, 2007; of record in IDS 3/13/2019) further in view of Frost (US 2014/0057969 A1 of record in IDS 3/13/2019). 
Regarding claim 15, Jung teaches that embryonic stem cell (ESC) based therapies open new possibilities as regenerative medicine for the treatment of human disease, but the presences of small number of undifferentiated ESCs within the transplant could lead to the development of tumors.  The safety of undifferentiated ESC pluri- and multipotent) or two different (bipotent) mature cell types.”.  Since the specification includes pluripotent stem cells in their definition of “precursor cells”, the breadth of the claimed host precursor cell encompasses any pluripotent stem cell including ESCs and iPSCs.  Thus, Jung teaches a host ESC precursor cell comprising a suicide gene sequence, more particularly a HSV-TK gene sequence, operably linked to a promoter.
Jung does not teach that the promoter is a cell cycle dependent promoter but rather a CMV promoter.  However, similar to Jung, Frost teaches a desired goal of preferentially killing aberrant tumor forming cells in vivo , without having a deleterious effect on normal cells ([0006]).  One embodiment of Frost encompasses the introduction of HSV-TK gene sequences, and variants thereof, operably linked to a 
Thus, it would have been obvious to an artisan of ordinary kill at the time of effectively filing to simply substitute the HSV-TK gene sequence, or variant thereof, operably liked to a tumor specific, cell cycle dependent promoter, taught by Frost, in place of the HSV-TK gene sequence variant operably linked to a CMV promoter in the ESC cells, taught by Jung to predictably arrive at the host cell of claim 15.  An artisan would have a reasonable expectation of success because Frost teaches that these CMV promoter and the tumor specific promoter both are operative embodiments for selection of tumor forming cells.  However, an artisan would be motivated to use the cell 
Regarding claim 16, Jung teaches that one of the intensions for the ESC of their invention is to differentiating the ESCs in vitro into neural precursor cells (p. 1182, col 1, paragraph 1).  Thus, Jung in view of Frost expressly renders the neural precursor cell embodiments obvious for reasons discussed above.  Jung does not teach all the remaining species of precursor cells listed in the claim.  However, Jung does teach that their cells are pluripotent, which by definition means that the cell can be differentiated into any cell type in the body including all the precursor cell types listed.  As such, it would have been obvious to artisan of ordinary skill at the time of effectively filing that the ESC of Jung could be differentiated into any and all desired cell types needed for regenerative medicine including those claimed with a reasonable expectation of success.  Thus, Jung in view of Frost renders all of the precursor cell species obvious.
Regarding claim 17, Jung in view of Frost render neural precursor cells obvious for reasons discussed above.
Regarding claim 18, Jung teaches an ESC not a iPSC.  However, iPSC, given their broadest reasonable interpretation, are structurally and functionally indistinguishable from the ESC taught by Jung.  As such, claim 18, given its broadest reasonable interpretation does not impart any structural or functional distinction to its base claim.  Thus, Jung in view of Frost teach and render obvious claim 18 for reasons discussed above.

Regarding claim 7, Frost discloses that the cell cycle dependent promoter can be a promoter from cdc25, cyclin B1, cyclin B1, Cdc2, TOP2A, or E2F1 ([0020]).  Thus, Jung in view of Frost teaches and renders obvious claim 7 for reasons discussed above.
Regarding claim 9, the term “synthetic” to describe the cell cycle promoter does not impart any further structural or functional limitations to the promoters.  As such, Jung in view of Frost teaches the limitations of claim 9 as discussed above.
Regarding claims 10 and 11, Jung teaches the selectable marker, more particularly the fluorescent protein marker GFP as discussed above.  As such, Jung in view of Frost teaches and renders obvious the limitations of claims 10 and 11 as discussed above.
Regarding claims 12 and 13, Jung teaches that their expression vector is comprised in a lentiviral expression vector as discussed above.  Thus, Jung in view of Frost teaches a viral vector (claim 12) more particularly a lentiviral vector (claim 13) as discussed above.  Jung in view of Frost does not teach any of the other claimed viral vectors claimed in claim 13.  However, at the time of the invention, all of the listed species of viral vector were known viral expression vectors that could be used in place of a lentiviral vector with a reasonable expectation of success.  
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B, and G are applicable. The claimed method was known in the art at the time of filing as indicated by Jung in view of Frost. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Jung in view of Frost teaches the limitations of claim 5 as discussed above.  Jung in view of Frost does not teach that the HSV-TK is a mutant from selected from the group consisting of: SR11, SR26, SR39, SR4, SR15, SR32 or SR53.  However, Black teaches the present invention provides isolated nucleic acid molecules encoding a Herpesviridae thymidine kinase enzyme comprising one or more mutations, at least one of the mutations encoding an amino acid substitution located toward the N-terminus from a DRH nucleoside binding site which increases a biological activity of the thymidine kinase, as compared to unmutated thymidine kinase. Such mutations include amino acid substitutions within a Q substrate binding domain which increases a biological activity of the thymidine kinase, as compared to unmutated thymidine kinase (abstract).  More particularly Black teaches seven mutant forms (SR11, SR26, SR39, SR4, SR15, SR32, SR53) having the enhanced biological activity ([309]-[310]).
	As such it would have been obvious to an artisan of ordinary skill at the time of effectively filing to simply substitute the HSV-TK sequence in Jung with any one of the variants SR11, SR26, SR39, SR4, SR15, SR32, or SR53, taught by Black in the precursor cell product taught by Jung in view of Frost to predictably arrive at the limitations of claim 5.  One would have a reasonable expectation of success because recombinant molecular biology techniques for constructing expression vector variant were long established in the prior art.  Further, one of ordinary skill in the art would have 
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B  and G are applicable. The claimed method was known in the art at the time of filing as indicated by Jung in view of Frost 
(4) Claims 15 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (Jung et al. Human Gene Therapy 18:1182-1192, 2007; of record in IDS 3/13/2019) further in view of Frost (US 2014/0057969 A1 of record in IDS 3/13/2019) and Martuza (US2004/0151697 A1; of record in IDS 3/13/2019). 
Regarding claims 15 and 3, Jung in view of Frost teach the claims as discussed above.  Jung in view of Frost do not teach that the suicide gene is CMV-UL97.  However, Martuza teaches the suicide gene CMV-UL-97 and that it is useful in killing malignant brain tumors (abstract).  Martuza teaches that a number of drugs currently are available to treat herpes infections in humans, the most effective being nucleoside analogs which block herpes simplex virus DNA replication. Three herpes simplex virus genes are known to be involved in sensitivity to nucleoside analogs: herpes simplex virus DNA polymerase (UL30, pol), herpes simplex virus thymidine kinase (UL23, tk), and CMV UL97 which shares homology with protein kinases and bacterial phosphotransferases ([0062]). To overcome the insensitivity of some of the prior art herpes simplex virus mutants to anti-viral agents, another drug target (for example, suicide-gene) is inserted into the virus. For example, the CMV UL97 gene (gan.sup.s; pGMT7-UL97) is inserted into TK.sup.- HSV-1 mutants and tested for its ability to complement the inability of TK.sup.- HSV-1 to replicate in serum-starved cells and confer ganciclovir sensitivity on this recombinant. After the viral vector containing the suicide gene is tested for 
Thus, it would have been obvious to an artisan of ordinary skill at the time of effective filing simply substitute the HSV-TK gene in the expression vector of Jung with the equivalent suicide gene CMV-UL97, taught by Martuza, for use in the precursor cell product of Jung in view of Frost to predictably arrive a the CMV-UL97 embodiments of claims 3 and 15.  One would have a reasonable expectation of successfully substituting the CMV-UL97 gene, taught by Martuza, in place of the HSV-TK gene taught by Jung because recombinant molecular biology techniques for replacing gene in an expression vector were well established in the prior art, as exemplified by all the cited prior art in this rejection.  Further, an artisan of ordinary skill would have been motivated to make such a substitute because reports of HSV-TK insensitivity to GCV have been reported and CMV-UL97 would overcome such issues of insensitivity, as taught by Martuza.  
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a 
In the present situation, rationales A, B and G are applicable. The claimed method was known in the art at the time of filing as indicated by Jung in view of Frost and Martuza. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

No claims are allowed.


Relevant Art
WO 2018/005975 A1 (same inventors) disclose the instantly claimed host cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632